Citation Nr: 9923117	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1960 to May 1964.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York denied the 
veteran's claims for bilateral hearing loss and tinnitus.  
The veteran timely appealed to the Board of Veterans' Appeals 
(Board).
 
The issue of entitlement to service connection for hearing 
loss will be addressed in the REMAND following the ORDER 
portion of the DECISION.


FINDING OF FACT

1.  The veteran worked around a printing press during his 
active military service in the Air Force, an occupation that 
likely resulted in significant noise exposure.

2.  Medical evidence has been submitted suggesting that the 
veteran's current tinnitus is most likely due to his noise 
exposure to the printing press during his active military 
service, and there is no contrary opinion of record. 


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for tinnitus are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he experienced bilateral hearing 
loss with tinnitus as a result of acoustic trauma he 
encountered while serving in the military as a result of 
working near printing presses and jet engines.  His DD-214 
lists his military occupational specialty (MOS) as 
duplicating service operator and indicates that he was indeed 
stationed at Minot Air Force Base in North Dakota as he 
mentions in his claim.  The veteran's service medical records 
(SMRs) are negative for any ear or hearing problems, to 
include tinnitus. 

The veteran underwent a VA examination in August 1997.  He 
reported that he was exposed to printing press and jet engine 
acoustic trauma while in service.  He also complained of a 
constant high pitched ring in both ears (tinnitus).  The 
audiological evaluation revealed that the veteran experiences 
mild to severe sensorineural hearing loss from 1,500 Hertz to 
8,000 Hertz bilaterally.  The examiner also concluded that 
the veteran's "tinnitus is, at least in part, most likely 
due to noise exposure [from] the printing press in the 
service."  

The veteran currently complains of tinnitus.  Despite the 
absence of specific evidence of tinnitus or acoustic trauma 
in service, the veteran's MOS as a duplicating service 
operating indicates that he worked around a printing press, 
an occupation that likely exposed him to significant noise.  
Moreover, the record contains a competent medical opinion 
linking the veteran's tinnitus with such noise exposure in 
service.  The Board finds that, as competent evidence of a 
current disability, a likely in-service injury (i.e., noise 
exposure), and of a nexus between that current disability and 
that in-service injury has been presented, the claim is well 
grounded.  Furthermore, as there is no evidence to contradict 
the examiner's opinion, the Board concludes that, with 
resolution of all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  
See 38 U.S.C.A. § 5107(b).  





ORDER

Evidence of a well-grounded claim for service connection for 
tinnitus has been presented, and the claim is granted.  


REMAND

Audiological evaluation during the veteran's separation 
physical, conducted in April 1964, revealed decreased hearing 
acuity (a pure tone threshold of 30 decibels) in the left ear 
at 3,000 Hertz.  However, even without any evidence of 
hearing loss in service, service connection for hearing loss 
may still be established.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for attributing 
such disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

An August 1997 audiological evaluation revealed evidence of 
bilateral hearing loss recognized as a disability for VA 
purposes (i.e., consistent with the provisions of 38 C.F.R. 
§ 3.385).  Specifically, on audiological evaluation, pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
70
80
LEFT
10
15
45
70
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
from 1,500 through 8,000 Hertz and a history of tinnitus.  
While, as noted above, the examiner expressed his opinion 
that the veteran's tinnitus was "most likely due to noise 
exposure [from] the printing press in the service,"  
unfortunately, he neglected to comment on the etiology of the 
veteran's current hearing loss.

Under the circumstances of this case, which includes evidence 
indicating likely noise exposure during active duty service, 
the Board finds that additional development is warranted to 
enable the Board to determine whether the claim for service 
connection for hearing loss is, in fact, well grounded.  

Accordingly, this claim is hereby remanded to the RO for the 
following development:

1.  The RO should schedule the veteran 
for a VA
examination by an otolaryngologist (ear, 
nose, and throat specialist) to determine 
the current extent and probable etiology 
of his bilateral hearing loss.  All 
necessary tests and studies, to include 
audiometry, should be conducted, and all 
clinical findings reported in detail.  
The physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral hearing loss is related to 
noise exposure during his active military 
service.

It is imperative that the evidence in the 
claims folder, including a complete copy 
of this REMAND, be reviewed in connection 
with the examination requested.  The 
examination results, and the rationale 
underlying any opinions expressed or 
conclusions drawn (to include citation, 
as necessary, to specific evidence in the 
record) should be fully set forth in a 
typewritten report.

2. The RO should review the examination 
report to
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3. Upon completion of the above 
development, and any
other development deemed warranted by the 
record, the RO should readjudicate the 
claim for service connection for a 
bilateral hearing loss on the basis of 
all relevant evidence, particularly that 
obtained in connection with this REMAND, 
and .  The RO must provide adequate 
reasons and bases for its decision, cite 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns contained in this REMAND.

4.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







 

